Citation Nr: 1121386	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an earlier effective date than January 10, 2009 for the addition of dependents to include spouse, M.L.C., and children, B.M.C., M.N.C., and S.M.C.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to August 1987, and from September 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In this decision, the RO granted additional disability compensation benefits for the Veteran's spouse, M.L.C., and children, B.M.C., M.N.C., and S.M.C.  In the decision, the RO assigned January 10, 2009 as the effective date for additional benefits.  This appeal arises from the Veteran's disagreement with the January 10, 2009 effective date.

In a July 2009 rating decision, the RO also denied service connection for sleep apnea.  In January 2010, the Veteran submitted a substantive appeal to the Board (VA Form 9), appealing the denied claim for an earlier effective date for the addition of dependents.  On the same VA Form 9, the Veteran also expressed disagreement with the July 2009 rating decision denying service connection for sleep apnea.  As the Veteran had not previously filed a Notice of Disagreement regarding the July 2009 rating decision, the RO issued a Statement of the Case (SOC), again denying sleep apnea, in May 2010.  As the Veteran did not file a substantive appeal to the Board subsequent to the issuance of the May 2010 SOC, service connection for sleep apnea is not in appellate status, and is not before the Board.  

In April 2009, the Veteran submitted a power of attorney form, appointing The American Legion as representative in this claim.  On August 11, 2010, the power of attorney was revoked.  In August 2010, the Veteran filed a separate power of attorney, dated August 4, 2010, appointing the Veterans of Foreign Wars of the United States (VFW) as his representative.  The form indicates that the Veteran's power of attorney was acknowledged by VA on August 13, 2010, two days after the revocation of the previous power of attorney.  On August 17, 2010, VFW issued a letter advising the Veteran that VFW could not represent the Veteran in his appeal before the Board and, therefore, were withdrawing from representation.  In this letter, VFW informed the Veteran that they would inform VA of their decision.  The Veteran's August 2010 power of attorney form states that the power of attorney was revoked on August 17, 2010.  

In a December 2010 letter to the Veteran, the Board advised the Veteran that VFW would not represent him before the Board, and advised him to either inform VA if he wished to represent himself or to arrange for representation through a Veterans Service Organization or an attorney or agent.  The letter informed the Veteran that the Board would delay reviewing the Veteran's claim for 30 days to allow him an opportunity to seek an agent to represent him or advise VA that he wished to represent himself.  As the Veteran did not respond to this letter, the Board will assume that the Veteran does not wish to be represented by a veterans service organization or other attorney or agent in this matter, and will proceed to adjudicate the Veteran's claim.  

On his January 2010 VA Form 9, the Veteran did not report whether he wished to attend a hearing before the Board.  In a February 2010 letter, the RO advised the Veteran that, since he did not state on the VA Form 9 whether he wished to have a Board hearing, the Board would assume that he did not want to have a Board hearing.  The RO attached a form, advising the Veteran that he could have a Board hearing and listing the types of hearing he might request.  The RO advised the Veteran that the RO would allow the Veteran 30 days to respond to this letter before the sending of the claims file to the Board.  As the Veteran did not respond to this letter, the Board will assume that he does not wish to participate in a hearing before the Board.  
 

FINDINGS OF FACT

1.  On January 10, 2009, the Veteran contacted VA, stating that he was married to M.L.C., and that he had three additional dependent children than previously reported, specifically B.M.C., M.N.C., and S.M.C.  

2.  On January 21, 2009, the Veteran submitted to VA a copy of his marriage certificate to M.L.C., a copy of the adoption certificate for B.M.C., a certificate of birth for M.N.C., and a copy of his spouse's divorce decree from her previous husband, granting custody of S.M.C. to the spouse, and a statement indicating that S.M.C. lived with the Veteran and his spouse full-time and that he was the primary custodial caregiver.  

3.  The Veteran did not inform VA of the above-named dependents in his household until January 10, 2009.  



CONCLUSION OF LAW
\
The criteria for an effective date prior to January 10, 2009 for the addition of dependents to include spouse, M.L.C., and children, B.M.C., M.N.C., and S.M.C. have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111, 5107 (West 2002); 38 C.F.R. §§ 3.31, 3.102, 3.204, 3.159, 3.401(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In this case, a VCAA letter dated and sent in January 2009 informed the Veteran of the information and evidence he needed to establish additional compensation benefits for dependents.  In March 2009, the RO adjudicated and granted the claim for additional compensation benefits for dependents.  In March 2009, the Veteran entered a notice of disagreement with the effective date assigned.  A VCAA notice letter sent in May 2009 also informed the Veteran regarding the assignment of effective dates.  The RO re-adjudicated the Veteran's claim in a July 2009 Statement of the Case (SOC).  

The request for an earlier effective date is a downstream issue from the grant of the benefit sought (additional compensation for dependents), which was initiated by a notice of disagreement.  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once a notice of disagreement from a decision establishing the benefit and assigning an effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

Moreover, the resolution of the Veteran's appeal for an earlier effective date is also dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  As this case turns on a matter of law, the date of the Veteran's first communication with VA regarding his dependents in January 2009 will be dispositive to the outcome of the claim; therefore, further assistance, such as the further procurement of records or the provision of a VA examination, would not assist the Veteran with the claim.  

For these reasons, the Board finds that in this case all VCAA duties to notify and assist the Veteran have been met.  Adjudication of the claim on the merits at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Earlier Effective Date for the Addition of Dependents

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

Regarding additional compensation for dependents, the effective date will be the latest of the: (1) claim date; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received by the Secretary within a year of the event; otherwise, the date notice is received of the dependent's existence.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1).

Payment of monetary benefits based on an award or an increased award of compensation may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  38 U.S.C.A. § 5111(a).

The Veteran essentially requests that he be awarded an earlier effective date than January 10, 2009 for the addition of dependents to include spouse, M.L.C., and children, B.M.C., M.N.C., and S.M.C.  Specifically, the Veteran asserts that, in November 2006, he submitted information regarding his dependents to VA and that he should be compensated accordingly.  Based on a review of the evidence, the Board finds an earlier effective date cannot be granted.  Parenthetically, the Board notes that the Veteran has an additional dependent, L.A.C., from a previous marriage.  The effective date for the addition of L.A.C. as a dependent is not in dispute in this matter.

Many of the facts in this claim are not in dispute.  A VA Report of Contact form reflects that, on January 10, 2009, the Veteran contacted VA and informed VA that he had married his spouse, M.L.C., on September [redacted], 2006.  He also indicated that three dependent children other than the aforementioned L.A.C. resided with him, specifically B.M.C. (an adopted son) M.N.C. (an adopted daughter), and S.M.C. (a stepdaughter).  The January 10, 2009 VA Report of Contact form was recognized by VA as the Veteran's informal claim for additional compensation based on dependents.

On January 21, 2009, the Veteran submitted a copy of his marriage certificate to M.L.C., as well as a copy of the adoption certificate for M.L.C., a certificate of birth for M.L.C., and a copy of his spouse's divorce decree from her previous husband, granting custody of S.M.C. to the Veteran's spouse.  The Veteran also included a statement, indicating that S.M.C. lived with the Veteran and his spouse full-time, and that he was the primary custodial caregiver for S.M.C.  

In a March 2009 decision, the RO granted additional compensation due to dependents, finding that the informal claim for the benefit (reflected in a VA Report of Contact form) was received on January 10, 2009.  The RO informed the Veteran that additional compensation would start on February 1, 2009.  38 U.S.C.A. 
§ 5111(a).

The Veteran contends on appeal that he submitted claims for additional compensation for dependents prior to January 2009.  In a March 2009 statement, the Veteran stated that he informed VA about his four children and his spouse in November 2006.  Subsequently, in a May 2009 statement, the Veteran reported that he married his spouse, M.L.C., on September [redacted], 2006, and that his child, M.N.C., was born on September [redacted], 2006.  He indicated that, soon after M.N.C.'s birth, he provided both the military and VA with documents regarding his recent marriage, M.N.C.'s birth, and the status of the stepchildren, B.M.C. and S.M.C., who resided with him.  He indicated that he informed VA so that he might receive additional disability payments.  He reported that, at the same time, he provided this information to the military so that he might get new identification cards for his dependents.  Although the Veteran stated that he mailed the aforementioned documents prior to January 2009, he indicated that he could not offer any proof of the mailing other than copies of the documents he mailed.  He stated that he believed that he mailed the documents in October 2006, but then indicated that he could not remember an actual date.  He requested payment dating back to his marriage to M.L.C. and the birth of M.N.C.  
[redacted]
Having reviewed the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not inform VA of the dependents in his household, other than L.A.C., until January 10, 2009, more than a year after the date of Veteran's marriage and adoption of B.M.C.  Notwithstanding the Veteran's March 2009 and May 2009 statements, the purported previous claims for additional compensatio for dependents are not in the claims file.  There is no reference to such claims having been filed prior to January 10, 2009, nor is there any indicia of record that would suggest such claims were made prior to January 10, 2009.  The Board finds that the Veteran has not submitted any evidence of administrative irregularity in this case to overcome the presumption of administrative regularity.  

The United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  

The Veteran essentially contends that he mailed documents to VA in either October or November 2006 and that VA did not taken any action upon receipt.  However, the Veteran has not presented any evidence, such as envelope or a delivery confirmation, which would rebut the presumption of regularity.  Also, although the Veteran admittedly is aware that additional disability compensation is awarded if a veteran proves that he has additional dependents, he did not contact VA at any time between November 2006 and January 2009 to ask why he was not receiving additional payments for having four additional dependents.  Moreover, the Board notes that the Veteran understands the VA regulations regarding dependents.  Specifically, in separate claims for benefits dated February 2006 and September 7, 2006, the Veteran informed the VA that he had one dependent, specifically L.A.C.  

In a September 2007 rating decision, the RO granted the Veteran's claim for service connection for a right wrist disability.  In the September 2007 notice of decision, the RO informed the Veteran about the amount of money he would be paid, including that allocated for his dependent, L.A.C.  Despite receiving this letter, the Veteran did not contact VA to query why VA had not added his other dependents until almost a year and a half thereafter.  Had the Veteran submitted evidence of other dependents to VA prior to January 2009, the Board would assume reasonably that the Veteran would have contacted VA upon receipt of the September 2007 notice of decision and asked why his other dependents were not addressed in the text of the letter.  Considering this evidence, the Board finds that the Veteran's statements, indicating the submission of proof of dependency prior to January 2009, are not sufficient to overcome the presumption of regularity and are, in fact, not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (holding that the Board, as part of its duties, is to weigh the evidence of record and determine credibility).

Parenthetically, the Board also notes that, even had the Veteran advised the military of his dependents in October or November 2006, as the Veteran claims, this action would not affect the effective date of payment for VA purposes.  As noted above, the "date of claim" for additional compensation for dependents is the date of the life event (i.e., marriage, birth, adoption, etc.), if evidence of the event is received by the VA Secretary within a year of the event; otherwise, the effective date is the date notice is received of the dependent's existence.  See 38 U.S.C.A. § 5110(n); 
38 C.F.R. § 3.401(b)(1).  In the instant case, VA is not part of the military, and the Veteran did not notify VA until years after his marriage.

For these reasons, the Board finds that the preponderance of evidence weighs against a finding that the Veteran filed a claim for the addition of dependents to include spouse, M.L.C., and children, B.M.C., M.N.C., and S.M.C. prior to January 10, 2009.  Because the preponderance of the evidence is against this question of the claim, the benefit of the doubt doctrine is not for application.  See 38 C.F.R. § 3.102.  Having found that the first receipt of the Veteran's claim for the addition of dependents to include spouse, M.L.C., and children, B.M.C., M.N.C., and S.M.C. 

was the January 10, 2009 VA Report of Contact, the Board finds that the remaining questions regarding the appeal for an earlier effective date than January 10, 2009 for the addition of dependents to include spouse, M.L.C., and children, B.M.C., M.N.C., and S.M.C., are without legal merit, and the claim must be denied.  


ORDER

An earlier effective date than January 10, 2009 for the addition of dependents to include spouse, M.L.C., and children, B.M.C., M.N.C., and S.M.C. is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


